Exhibit 99.3 Here To Serve Holding Corp. Balance Sheets September 30, September 30, ASSETS Current Assets Cash $ $ Advances To Officers - Total Current Assets Property and Equipment, net of accumulated depreciation of $7,090 and $4,389, respectively - Other Assets Capitalized Software - Purchased Software, net of accumulated amortization of $0 and $19,814, respectively. - Total Other Assets TOTAL ASSETS $ $ LIABILITIES & SHAREHOLDERS' DEFICIT Liabilities Current Liabilities Accounts Payable $ $ Accrued Salaries - Convertible Notes Payable Accrued Interest Payable Notes due related parties Other Current Liabilities Total Current Liabilities Shareholders' Deficit Preferred Stock - Par Value $.001,Authorized 2,000,000, Outstanding2,000,000 and 2,000,000, respectively Common Stock - Par Value $0.001, Authorized 400,000,000, Outstanding25,020,704 and 4,863,495, respectively Additional Paid iIn Capital Accumulated Deficit ) ) Total Shareholder's Deficit ) ) TOTAL LIABILITIES & SHAREHOLDERS' DEFICIT $ $ See accompanying notes to financial statements. 1 Here To Serve Holding Corp. Statements of Operations For the Year Ended September 30, Income Revenue Software sales $ $ Consulting services Other income Total Revenue Expense Compensation and Related Expense Depreciation and Amortization Branch Office Expense - Professional Services Information Processing Expense Marketing Expense Bank, Brokerage, and Credit Card Expense Impairment Expense - Product Development Expense Communication Expense State & Local Taxes Travel & Entertainment 24 Dues and Subscriptions Miscellaneous expenses - Bad Debts - Total Expenses Loss From Operations ) ) Other Expenses Loss on Note Conversions - Interest Expense Loss on Sale of Marketable Securities - Net Loss before income taxes $ ) $ ) Income tax expense - - Net Loss ) ) Basic and Diluted Net Loss Per Share $ ) $ ) Weighted Average Number Of Shares Outstanding (Basic and Diluted) See accompanying notes to financial statements. 2 Here To Serve Holding Corp. Statements of Shareholders' Deficit For The Years Ended September 30, 2013 and 2012 Common Shares Common Stock, Par Preferred Shares Preferred Stock, Par Additonal Paid in Capital Accumulated Deficit Total Balance September 30, 2011 $ ) $ ) Common stock issued in connection with debt conversions - - - Common stock issued to employees and officers - - - Common stock issued to vendors for settlement of accounts payable 20 - - - Common stock issued for cash - - - Accrued salaries forgiven- former officer - Net loss - ) ) Balance September 30, 2012 $ ) $ ) Common stock issued in connection with debt conversions - - - Common stock issued to employees and officers - - - Common stock issued to vendors for settlement of accounts payable - - - Common stock issued to acquire software products - - - Common stock issued for cash - - - Accrued expenses forgiven- former officer - Fractional shares cancelled due to reverse stock split (5 ) - Net loss - ) ) Balance September 30, 2013 $ ) $ ) See accompanying notes to financial statements. 3 Here To Serve Holding Corp. Statements of Cash Flows For the Years Ended September 30, 2013 and 2012 OPERATING ACTIVITIES Net loss from operations $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities: Depreciation & Amortization Stock issued to vendors for service Stock based compensation Premium Expense Loss on note conversions - Impairment Expense - Note for services - Loss on sale of marketable securities - Bad debt expense - Changes in working capital items: Accounts payable Accounts receivable - ) Advances to officers ) Other current liabilities Accrued interest payable Cash flow from operating activities $ ) $ ) INVESTING ACTIVITIES Proceeds from sale of marketable securities - Purchased capitalized software - ) Purchased equipment - ) Purchased software ) ) Cash flow from investing activities $ ) $ ) FINANCING ACTIVITIES Proceeds from common stock sold Related party loans - - Cash Contributed Officer - - Cash flow from financing activities $ $ Net change in cash ) ) Beginning cash Ending Cash $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes - - Cash paid for interest - - Supplemental Non-Cash Investing and Financing Information: Common stock issued in connection with debt conversions Common stock issued to employees and officers - Common stock issued to vendors for settlement of accounts payable - - Common stock issued to acquire software products - Debt forgiveness former officer. See accompanying notes to financial statements. 4 HERE TO SERVE HOLDING CORP. NOTES TO THE FINANCIAL STATEMENTS SEPTEMBER 30, 2 NOTE 1 – ORGANIZATION AND NATURE OF OPERATIONS Nature of Business Here To Serve Holding Corp. f/k/a F3 Technologies, Inc. (“the Company” or “Here To Serve,”) was incorporated in the State of Delaware on September 22, 1983. In 2013,the Companychanged its name to Here To Serve Holding Corp. Here To Serve is an Atlanta based Software-as-a-Service (SaaS) development company and application service provider that offers innovative on-demand web and mobile solutions to businesses and consumers. Here To Serve Holding Corp. began operations in March 2002.Until 2009, the Company focused on developing software, implementing its initial marketing strategy, and building customer relationships. In 2009, the Company transitioned to a “public business entity” when its stock began trading on the OTC Market exchange under the symbol FTCH, and took initial steps to raise adequate capital to complete its business plan. Over the next several years, the Company completed a number of successful software development contracts but failed to finalize development of its own primary priority products. As a result, revenue declined and capital market confidence in the Company diminished. On September 05, 2013,the CEO andSecretary of Here To Serve Holding Corp. was replaced. Effective April 30, 2013 the Company affected a 1 for 200 reverse stock split, reducing the number of issued and outstanding common shares from 1,546,999,105 to approximately 7,734,984. The effect of this reverse stock split have been applied retroactively for all periods presented. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Basis The Company uses the accrual basis of accounting and accounting principles generally accepted in the United States of America (“GAAP” accounting).The Company has adopted a September 30 fiscal year end. Cash and Cash Equivalents Here To Serve considers all highly liquid investments with maturities of three months or less to be cash equivalents.At September 30, 2013 and September 30, 2012, the Company had $495 and $9,615 of cash, respectively. Fair Value of Financial Instruments The Company’s financial instruments consist of cash, accounts payable, other liabilities, accrued interest, notes payable, and an amount due to a related party. The carrying amount of these financial instruments approximates fair value due either to length of maturity or interest rates that approximate prevailing market rates unless otherwise disclosed in these financial statements. Income taxes The Company accounts for income taxes pursuant to the provisions of ASC 740-10, “Accounting for Income Taxes,” which requires, among other things, an asset and liability approach to calculating deferred income taxes. The asset and liability approach requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of temporary differences between the carrying amounts and the tax bases of assets and liabilities 5 HERE TO SERVE HOLDING CORP. NOTES TO THE FINANCIAL STATEMENTS SEPTEMBER 30, 2 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) A valuation allowance is provided to offset any net deferred tax assets for which management believes it is more likely than not that the net deferred asset will not be realized. The Company follows the provisions of the ASC 740 -10 related to, Accounting for Uncertain Income Tax Positions. When tax returns are filed, it is highly certain that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained. In accordance with the guidance of ASC 740-10, the benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. Tax positions taken are not offset or aggregated with other positions. Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above should be reflected as a liability for uncertain tax benefits in the accompanying balance sheet along with any associated interest and penalties that would be payable to the taxing authorities upon examination. The Company believes its tax positions will be highly certain of being upheld upon examination. As such, the Company has not recorded a liability for uncertain tax benefits. The Company has adopted ASC 740-10-25 Definition of Settlement, which provides guidance on how an entity should determine whether a tax position is effectively settled for the purpose of recognizing previously unrecognized tax benefits and provides that a tax position can be effectively settled upon the completion of an examination by a taxing authority without being legally extinguished. For tax positions considered effectively settled, an entity would recognize the full amount of tax benefit, even if the tax position is not considered more likely than not to be sustained based solely on the basis of its technical merits and the statute of limitations remains open. Management has not yet determined for which tax years the Company may have unfiled tax returns. Therefore, as of September 30, 2013, all tax years ending September 30, 2012 and prior may be subject to audit. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date the financial statements and the reported amount of revenues and expenses during the reporting period.Actual results could differ from those estimates. Significant estimates in 2013 and 2012 include stock-based compensation, and the useful lives and valuation of property and equipment and intangible assets. Accounts Receivable The Company had no accounts receivable, at September 30, 2013 and 2012. Intangible Assets Intangible assets consist of assets acquired and costs incurred in connection with the development of the Company’s capitalized software. Revenue Recognition The Company recognizes revenue when there is persuasive evidence that an arrangement exists, the revenue is fixed or determinable, the products are fully delivered or services have been provided and collection is reasonably assured 6 HERE TO SERVE HOLDING CORP. NOTES TO THE FINANCIAL STATEMENTS SEPTEMBER 30, 2 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Impairment of long-lived assets The Company periodically reviews its long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets may not be fully recoverable. The Company recognizes an impairment loss when the sum of expected undiscounted future cash flows is less than the carrying amount of the asset. The amount of impairment is measured as the difference between the asset’s estimated fair value and its book value. The Company charges $214,440 to impairment expense in the year ended September 30, 2012. Concentration of Credit Risks The Company maintains its cash and cash equivalents in bank deposit accounts, which could, at times, exceed federally insured limits.The Company has not had balances exceeding such limits and has not experienced any losses in such accounts; however, amounts in excess of the federally insured limit may be at risk if the bank experiences financial difficulties. The Company reviews the credit worthiness of its banks on a periodic basis. Basic Income (Loss) Per Share Basic income (loss) per share is calculated by dividing the Company’s net loss applicable to common shareholders by the weighted average number of common shares during the period. Diluted earnings per share is calculated by dividing the Company’s net income available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted for any potentially dilutive debt or equity. At September 30, 2013 the Company had a series of convertible notes outstanding that could be converted into approximately 39,170,000 common shares. These are not included in the diluted shares outstanding since the company incurred a loss and the effect of these shares would be anti-dilutive. Stock-Based Compensation Stock-based compensation to employees is accounted for at fair value in accordance with ASC Topic 718.Compensation for share-based payments to employees is based on their grant date fair value from the beginning of the fiscal period in which the recognition provisions are first applied. In December 2012 the Company issued 150,000 shares of common stock to employees as incentive compensation. To date, the Company has not adopted a stock option plan and has not granted any stock options. Non-employee Stock-based Compensation The cost of stock based compensation awards issued to non-employees for services are recorded at either fair value of the services rendered or the instrument issued in exchange for such services, whichever is more readily determinable, based on their grant-date fair value from the beginning of the fiscal period in which the recognition provisions are first applied. Recent Accounting Pronouncements The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company’s results of operations, financial position or cash flow. 7 HERE TO SERVE HOLDING CORP. NOTES TO THE FINANCIAL STATEMENTS SEPTEMBER 30, 2 NOTE 3 – PROPERTY AND EQUIPMENT Property and equipment is recorded at cost. The Company has depreciated the equipment using the straight-line method over the useful lives of the equipment. The useful lives are estimated to be between 3 and 7 years. At September 30, 2012 equipment consisted of: Equipment $ $ Total Equipment Less: Accumulated Depreciation $ ) $ ) Equipment, net $
